Exhibit 10.1

Execution Version

 

Loan Agreement    LOGO [g220849dsp35.jpg]

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of June 24, 2016,
between EVERCORE PARTNERS SERVICES EAST L.L.C. (the “Borrower”), with an address
at c/o Evercore Partners Inc., 55 East 52nd Street, New York, NY 10055, and PNC
BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at One PNC Plaza, 249
Fifth Avenue, Pittsburgh, PA 15222.

The Borrower and the Bank, with the intent to be legally bound, agree as
follows:

1. Loan; Line of Credit. The Bank hereby extends to the Borrower a committed
revolving line of credit under which the Borrower may request and the Bank,
subject to the terms and conditions of this Agreement, will make advances to the
Borrower from time to time until the Expiration Date, in an aggregate amount
outstanding at any time not to exceed $30,000,000 (the “Line of Credit”). The
loans made by the Bank under the Line of Credit are hereby referred to as the
“Loan”. The “Expiration Date” shall mean June 23, 2017, or such later date as
may be requested by the Borrower and designated by the Bank in its sole
discretion by written notice from the Bank to the Borrower. The Borrower
acknowledges and agrees that in no event will the Bank be under any obligation
to extend or renew the Line of Credit beyond the Expiration Date. In no event
shall the aggregate unpaid principal amount of advances under the Line of Credit
exceed the face amount of the Line of Credit. Advances under the Line of Credit
will be used for working capital or other general business purposes of the
Borrower. Notwithstanding anything to the contrary stated in the note evidencing
the Line of Credit, the Borrower shall repay the outstanding principal balance
of the Line of Credit, together with all accrued and unpaid interest thereon, in
an amount sufficient to reduce the outstanding principal balance thereof to
zero, for a period of at least thirty (30) consecutive days prior to the
original Expiration Date, and annually thereafter if the Expiration Date is
extended, upon the request of the Borrower but at the Bank’s sole discretion as
provided in the Note (as defined below). The Loan shall be evidenced by a
promissory note of the Borrower and all renewals, extensions, amendments and
restatements thereof (whether one or more, collectively, the “Note”) acceptable
to the Bank, which shall set forth the interest rate, repayment and other
provisions of the Loan, the terms of which are incorporated into this Agreement
by reference. The proceeds of the Loan will be used for working capital or
general corporate purposes, including paying existing indebtedness of the
Borrower.

The availability of advances under the Line of Credit, will be subject to a
borrowing base formula and other provisions as set forth in a Borrowing Base
Rider dated on or about the date hereof (and as amended from time to time),
between the Borrower and the Bank, the terms of which are incorporated herein by
reference.

2. Security. The security for repayment of the Loan shall include but not be
limited to the collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to the Bank (the “Security
Documents”), which, in the case of the security agreement executed by the
Borrower and the guaranties by Evercore LP and Evercore Group Holdings L.P.
(collectively, the “Guarantors”), shall secure or guarantee repayment of the
Loan and all other loans, advances, debts, liabilities, obligations, covenants
and duties owing by the Borrower to the Bank or to any other direct or indirect
subsidiary of The PNC Financial Services Group, Inc., of any kind or nature,
present or future (including any interest accruing thereon after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint



--------------------------------------------------------------------------------

or several, due or to become due, now existing or hereafter arising, whether or
not (i) evidenced by any note, guaranty or other instrument; (ii) arising under
any agreement, instrument or document; (iii) for the payment of money;
(iv) arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee; (v) under any interest or currency swap,
future, option or other interest rate protection or similar agreement;
(vi) under or by reason of any foreign currency transaction, forward, option or
other similar transaction providing for the purchase of one currency in exchange
for the sale of another currency, or in any other manner; or (vii) arising out
of overdrafts on deposit or other accounts or out of electronic funds transfers
(whether by wire transfer or through automated clearing houses or otherwise) or
out of the return unpaid of, or other failure of the Bank to receive final
payment for, any check, item, instrument, payment order or other deposit or
credit to a deposit or other account, or out of the Bank’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements; and any amendments, extensions,
renewals and increases of or to any of the foregoing, and all costs and expenses
of the Bank incurred in the documentation, negotiation, modification,
enforcement, collection and otherwise in connection with any of the foregoing,
including reasonable attorneys’ fees and expenses (hereinafter referred to
collectively as the “Obligations”). The Security Agreement, dated as of the date
hereof, made by Evercore Group L.L.C. (“EGL”) in favor of the Bank (the “EGL
Security Agreement”) shall only secure the Line of Credit and other related
obligations as described therein and not all other Obligations. Unless expressly
provided to the contrary in documentation for any other loan or loans, it is the
express intent of the Bank and the Borrower that all Obligations including those
included in the Loan be (x) cross-collateralized such that collateral securing
any of the Obligations (other than collateral granted by EGL under the EGL
Security Agreement as described above) shall secure repayment of all Obligations
and (y) cross-defaulted, such that a default under any Obligation shall be a
default under all Obligations.

This Agreement, the Note, the Security Documents and all other agreements and
documents executed and/or delivered pursuant or subject hereto, as each may be
amended, modified, extended or renewed from time to time, are collectively
referred to as the “Loan Documents.” Capitalized terms not defined herein shall
have the meanings ascribed to them in the Loan Documents. When used in Sections
4 and 5 hereof, the following terms shall have the meanings assigned to such
terms in the Note Purchase Agreement (which term is defined below): “Affiliate”;
“BBVA Trade Financing”; “Consolidated Subsidiary”; “Consolidated Total Assets”;
“Disposition”; “Disposition Value”; “Disposed”; “Governmental Authority”;
“Indebtedness”; “Lien”; “Material Credit Facility”; “Memorandum”; “Net
Proceeds”; “Subsidiary Guarantor”; and “Wholly-Owned Subsidiary”. In addition,
the following terms shall have the following meanings:

“Addendum” shall have the meaning assigned to such term in Section 3.2.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania or New York, New York.

“Change in Law” shall have the meaning assigned to such term in Section 9.

“Change of Control” means (i) an event or series of events by which any person
(as such term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act
as in effect on the date of this Agreement) or related persons constituting a
group (as such term is used in Rule 13d-5 under the Exchange Act as in effect on
the date of this Agreement), other than individuals who are and have been
executive-level employees of the Company for a period of not less than one
(1) year determined at such time, become the “beneficial owners” (as such term
is used in Rule 13d-3 under the Exchange Act as in effect on the date of this
Agreement), directly or indirectly, of more than 50% of the total voting power
of all classes then outstanding of the Company’s voting stock, (ii) the Company
shall cease to own,

 

2



--------------------------------------------------------------------------------

beneficially and of record, directly or indirectly, more than 50% of the
economic and voting interests in Evercore LP, or (iii) Evercore LP shall cease
to own, beneficially and of record, directly or indirectly, more than 50% of the
economic and voting interests of the Borrower and EGL.

“Collateral” shall mean the “Collateral” as defined in the Security Documents.

“Company” shall mean Evercore Partners Inc.

“Confidential Information” shall have the meaning assigned to such term in
Section 10.13.

“Default” shall have the meaning assigned to such term in Section 4.8.

“EGL” shall have the meaning assigned to such term in Section 2.

“EGL Security Agreement” shall have the meaning assigned to such term in Section
2.

“Employee Benefit Plan” shall have the meaning assigned to such term in Section
3.9.

“ERISA” shall have the meaning assigned to such term in Section 3.9.

“Event of Default” shall have the meaning assigned to such term in Section 6.

“Exchange Act” shall mean the United States Exchange Act of 1934.

“Expiration Date” shall have the meaning assigned to such term in Section 1.

“Financial Statements” shall have the meaning assigned to such term in Section
3.2.

“GAAP” shall have the meaning assigned to such term in Section 3.2.

“Guarantors” shall have the meaning assigned to such term in Section 2.

“Line of Credit” shall have the meaning assigned to such term in Section 1.

“Loan” shall have the meaning assigned to such term in Section 1.

“Loan Parties” shall mean the collective reference to the Borrower, the
Guarantors and EGL; individually, a “Loan Party”.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
validity or enforceability of the Loan Documents, (b) the business, assets,
operations, financial condition, affairs or properties of the Borrower and the
other Loan Parties taken as a whole, (c) the ability of the Borrower and the
other Loan Parties to generally pay their debts as they come due and to perform
their obligations under the Loan Documents or (d) the validity or enforceability
of this Agreement, the Note or any other Loan Document or the rights and
remedies of the Bank hereunder or thereunder.

“Note” shall have the meaning assigned to such term in Section 1.

“Note Purchase Agreement” shall mean the Note Purchase Agreement, dated as of
March 30, 2016, among the Company and the purchasers party thereto pursuant to
which the Company issued its (i) $38,000,000 4.88% Series A Senior Notes,
(ii) $67,000,000 5.23% Series B Senior Notes, $48,000,000

 

3



--------------------------------------------------------------------------------

5.48% Series C Senior Notes, and (iii) $17,000,000 5.58% Series D Senior Notes,
as in effect on the date hereof.

“Notices” shall have the meaning assigned to such term in Section 10.1.

“Obligations” shall have the meaning assigned to such term in Section 2.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture or other business entity or any Governmental Authority or
political subdivision or agency thereof.

“Pro Rata Amount” shall mean, in respect of the Bank and any Disposition by the
Company or any Subsidiary thereof, an amount equal to the product of:

(a) the portion of the Net Proceeds (or an equal amount) being applied or
offered to be applied to the payment of Indebtedness pursuant to
Section 5.6(g)(ii) hereof, multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
the Line of Credit, and the denominator of which is the aggregate outstanding
principal amount of all unsubordinated Indebtedness of the Company or any
Subsidiary (other than Indebtedness owing to the Company or any Subsidiary or
Affiliate thereof) being prepaid or offered to be prepaid pursuant to
Section 5.6(g)(ii) in connection with such Disposition.

“Responsible Officer” shall mean, with respect to any Loan Party, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Loan Party and any officer of such Loan Party with responsibility for the
administration of the relevant portion of this Agreement, or any other Loan
Document.

“Security Documents” shall have the meaning assigned to such term in Section 2.

“Subsidiary” shall mean, as to any entity, a corporation, partnership, limited
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such entity are at the time owned, or the management of which
is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such entity.

3. Representations and Warranties. The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations (other than contingent
indemnification obligations for which no claim has been made) are paid in full:

3.1 Existence, Power and Authority. Each of the Loan Parties is (a) duly
organized, validly existing and in good standing under the laws of the State of
its incorporation or organization, (b) has the power and authority to own and
operate its assets and to conduct its business as now or proposed to be carried
on, and (c) is duly qualified, licensed and in good standing to do business in
all jurisdictions where its ownership of property or the nature of its business
requires such qualification or licensing except, in the case of clause (c) only,
for such jurisdictions (other than in its State of formation) where the failure
to be so qualified, licensed or in good standing could not reasonably be
expected to have a Material Adverse Effect. Each of the Loan Parties is duly
authorized to execute and

 

4



--------------------------------------------------------------------------------

deliver the Loan Documents to which it is a party and all necessary action by
any Loan Party to authorize the execution and delivery of the Loan Documents to
which it is a party has been properly taken.

3.2 Financial Statements. The Borrower has delivered or caused to be delivered
to the Bank copies of the most recent annual and quarterly financial statements
of the Company, Evercore LP and EGL described in Section 4.7 of the Addendum
attached hereto and incorporated herein by reference (the “Addendum”). All of
such financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified therein and the consolidated results of their operations and cash
flows for the respective periods so specified and have been prepared in
accordance with generally accepted accounting principles in effect from time to
time (“GAAP”) consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).

3.3 No Material Adverse Change. Since December 31, 2015, no Material Adverse
Effect has occurred.

3.4 Binding Obligations. Each of the Borrower and the other Loan Parties has
full power and authority to enter into the transactions provided for in this
Agreement and has been duly authorized to do so by appropriate action of its
Board of Directors or other governing body or otherwise as may be required by
law, charter, other organizational documents or agreements; and the Loan
Documents, when executed and delivered by the Borrower and the other Loan
Parties, will constitute the legal, valid and binding obligations of the
Borrower and the other Loan Parties, as applicable, enforceable in accordance
with their terms (except as enforcement may be limited by equitable principles
and by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to creditors’ rights generally).

3.5 No Defaults or Violations. There does not exist any Default or Event of
Default under this Agreement or any default or violation by the Borrower or any
other Loan Party of or under any of the terms, conditions or obligations of:
(i) its partnership agreement, its articles or certificate of formation or
organization, its limited liability company agreement, its limited partnership
agreement or its other organizational documents as applicable; (ii) any
indenture, mortgage, deed of trust, franchise, permit, contract, agreement, or
other instrument to which it is a party or by which it is bound; or (iii) any
law, ordinance, regulation, ruling, order, injunction, decree, condition or
other requirement applicable to or imposed upon it by any law, the action of any
court or any governmental authority or agency except, in the case of clauses
(ii) and (iii), where the failure to so comply could not be reasonably expected
to have a Material Adverse Effect; and the consummation of this Agreement and
the transactions set forth herein will not result in any such default or
violation or Event of Default.

3.6 Title to Assets. Each of the Company, Evercore LP and EGL has good and
marketable title to or a valid leasehold interest in, the Collateral granted by
it, free and clear of all liens and encumbrances, except for (i) current taxes
and assessments not yet due and payable and (ii) those liens or encumbrances,
permitted by the Security Documents.

3.7 Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower or any other Loan Party, that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and there is
no basis known to the Borrower for any action, suit, proceeding or investigation
which could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

3.8 Tax Returns. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material (as defined in the
Note Purchase Agreement as in effect on the date hereof) or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. As of June 24, 2016, the U.S. federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2012.

3.9 Employee Benefit Plans. Except as could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (i) each “employee
pension benefit plan” (as defined in Section 3(2) of ERISA) as to which any Loan
Party may reasonably be expected to have any liability (each an “Employee
Benefit Plan”) complies with all applicable provisions of the Employee
Retirement Income Security Act of 1974 (as amended from time to time, “ERISA”),
including the minimum funding requirements, (ii) no Prohibited Transaction (as
defined under ERISA) has occurred with respect to any such plan; (iii) no
Reportable Event (as defined under Section 4043 of ERISA) has occurred with
respect to any such plan which would cause the Pension Benefit Guaranty
Corporation to institute proceedings under Section 4042 of ERISA; (iv) no Loan
Party has withdrawn from any such plan or initiated steps to do so; and (v) no
steps have been taken to terminate any such plan.

3.10 Environmental Matters. Each Loan Party is in compliance with all
Environmental Laws (as hereinafter defined), including, without limitation, all
Environmental Laws in jurisdictions in which such Loan Party owns or operates,
or has owned or operated, a facility or site, stores Collateral, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
waste, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise, except in each case where such non-compliance could not (if enforced
in accordance with applicable law) reasonably be expected to result in a
Material Adverse Effect. No litigation or proceeding arising under, relating to
or in connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against any Loan Party, any real property in
which a Loan Party holds or has held an interest or any past or present
operation of any Loan Party which could reasonably be expected to result in a
Material Adverse Effect. No release, threatened release or disposal of hazardous
waste, solid waste or other wastes is occurring, or to the best of the
Borrower’s knowledge has occurred, on, under or to any real property in which
any Loan Party holds or has held any interest or performs or has performed any
of its operations, in violation of any Environmental Law, except in each case
where such release, threatened release or disposal could not (if enforced in
accordance with applicable law) reasonably be expected to result in a Material
Adverse Effect. As used in this Section, “litigation or proceeding” means any
demand, claim notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by a governmental authority or other
person, and “Environmental Laws” means all provisions of laws, statutes,
ordinances, rules, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by any
governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

3.11 [Reserved].

 

6



--------------------------------------------------------------------------------

3.12 Regulatory Matters. No part of the proceeds of any Loan will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.

3.13 Solvency. As of the date hereof and after giving effect to the transactions
contemplated by the Loan Documents, (i) the aggregate value of each Loan Party’s
assets will exceed its liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities); (ii) each Loan Party will have
sufficient cash flow to enable it to pay its debts as they become due; and
(iii) no Loan Party will have unreasonably small capital for the business in
which it is engaged.

3.14 Disclosure. None of the Loan Documents, taken as a whole, contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained in this Agreement or the other Loan
Documents not misleading in light of the circumstances under which they were
made. There is no fact known to any Loan Party which might reasonably be
expected to have a Material Adverse Effect and which has not otherwise been
fully set forth in this Agreement or in the Loan Documents or in the financial
statements, reports and certificates furnished in connection hereto.

4. Affirmative Covenants. The Borrower agrees that from the date of execution of
this Agreement until all Obligations (other than contingent indemnification
obligations for which no claim has been made) have been paid in full and any
commitments of the Bank to the Borrower have been terminated:

4.1 Compliance with Laws. Without limiting Section 11 of the Note, the Borrower
will, and will cause the Company and each of the Company’s Subsidiaries to,
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including, without limitation, ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 11 of the Note, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.2 Insurance. The Borrower will, and will cause the Company and each of the
Company’s Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

4.3 Maintenance of Properties. The Borrower will, and will cause the Company and
each of the Company’s Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section 4.3 shall not prevent the Company or any Subsidiary thereof from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

4.4 Payment of Taxes and Claims. The Borrower will, and will cause the Company
and each of the Company’s Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary thereof, provided that neither the Company nor any Subsidiary thereof
need pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary thereof has established adequate reserves therefor in accordance
with GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment
of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.5 Corporate Existence, Etc. Subject to Section 5.2, the Borrower will, and
will cause each of the other Loan Parties and the Company to, at all times
preserve and keep its corporate existence in full force and effect. In addition,
subject to Sections 5.2 and 5.6, the Borrower will, and will cause the Company
and each of the Company’s Subsidiary’s to, at all times preserve and keep in
full force and effect the corporate or other existence of each of its and the
Company’s Subsidiaries (unless, other than with respect to any Loan Party,
merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

4.6 Books and Records. The Borrower will, and will cause the Company and each of
the Company’s Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be. The Borrower will, and will cause the Company
and each of the Company’s Consolidated Subsidiaries to, keep books, records and
accounts which, in reasonable detail, accurately reflect all transactions and
dispositions of assets. The Company and its Consolidated Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Consolidated Subsidiaries to, continue to
maintain such system. The Borrower will, and will cause the other Loan Parties
to, give representatives of the Bank access to the books and records of the Loan
Parties at all reasonable times (but, if no Default or Event of Default shall
have occurred and be continuing, upon not less than five (5) Business Days’
prior written notice to the Borrower), including permission to examine, copy and
make abstracts from any of such books and records and such other information as
the Bank may, for any purpose relating to the Loan Documents, request, and, if
requested by the Bank, each Loan Party will make available to the Bank for
examination copies of any reports, statements and returns which any Loan Party
may make to or file with any federal, state or local governmental department,
bureau or agency; provided that the Bank shall not be entitled to examine or
make copies or abstracts of, or otherwise obtain information with respect to,
the Company’s records relating to pending or threatened litigation if (i) the
Company determines after consultation with counsel qualified to advise on such
matters that, notwithstanding the confidentiality requirements of Section 10.13
hereof, it would be prohibited from disclosing such information by applicable
law or regulations without making public disclosure thereof or
(ii) notwithstanding the confidentiality requirements of Section 10.13 hereof,
the Company or its Subsidiaries are prohibited from disclosing such information
by the terms of an obligation of confidentiality contained in any agreement with
any non-Affiliate binding upon the Company or any Subsidiary and not entered
into in contemplation of this proviso (or any similar provision in the Note
Purchase Agreement), provided further that, with respect to this clause (ii),
(x) the Borrower shall cause

 

8



--------------------------------------------------------------------------------

the Company to use commercially reasonable efforts to obtain consent from the
party in whose favor the obligation of confidentiality was made to permit the
disclosure of the relevant information and (y) the Company has received a
written opinion of counsel confirming that disclosure of such information
without consent from such other contractual party would constitute a breach of
such agreement. Promptly after determining that the Company or its Subsidiary is
not permitted to disclosure any information as a result of the limitations
described in the first proviso to this clause (b), the Borrower shall cause the
Company and, if applicable, its Subsidiaries to provide an officer’s certificate
describing generally the requested information that the Company or such
Subsidiary is prohibited from disclosing pursuant to such proviso and the
circumstances under which the Company or such Subsidiary, as applicable, is not
permitted to disclose such information. Promptly after a request therefor from
the Bank, the Borrower shall cause the Company to provide the Bank with a
written opinion of counsel (which may be addressed to the Company) relied upon
as to such information that the Company or such Subsidiary is prohibited from
disclosing to the Bank under circumstances described in the first proviso to
this clause (b).

4.7 Financial Reporting. Deliver or cause to be delivered to the Bank the
Financial Statements, reports and certificates set forth on the Addendum.

4.8 Additional Reports. Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower or any other Loan Party proposes to take with respect
thereto): (i) any Event of Default or any event, act or condition which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default (a “Default”); (ii) any litigation filed by or against any Loan Party
with an amount at issue equal to or in excess of $25,000,000 or which could
reasonably be expected to result in a Material Adverse Effect; (iii) a
Responsible Officer becoming aware of any Reportable Event or Prohibited
Transaction with respect to any Employee Benefit Plan(s) or (iv) any event which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

4.9 Bank Accounts. Establish and maintain at the Bank the Borrower’s primary
depository accounts.

5. Negative Covenants.

The Borrower covenants that from the date of execution of this Agreement until
all Obligations have been paid in full (other than contingent indemnification
obligations for which no claim has been made) and any commitments of the Bank to
the Borrower have been terminated:

5.1 Transactions with Affiliates. The Borrower will not, and will not permit the
Company or any Subsidiary thereof to, enter into directly or indirectly any
transaction or group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Subsidiary
thereof), except pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

5.2 Merger, Consolidation, Etc. The Borrower will not, and will not permit any
Loan Party to, consolidate with or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person unless (i) in the case of a
consolidation or merger, the Borrower, if it is a party to such transaction, or
(if the Borrower is not a party to such transaction) such Loan Party is the
surviving entity or (ii) so long as no Default or Event of Default exists or
would be caused thereby (including, without limitation, no Change of Control
having occurred), the successor formed by such consolidation or the survivor of
such merger or the

 

9



--------------------------------------------------------------------------------

Person that acquires by conveyance, assignment, transfer or lease all or
substantially all of the assets of any Loan Party (any such successor or
acquirer, the “Successor Entity” and the Borrower or any Loan Party
participating in such transaction, the “Previous Entity”), as the case may be,
shall (a) be Evercore LP or a Subsidiary thereof and (b) expressly assume all of
the obligations of the Previous Entity under the Loan Documents to which the
Previous Entity was a party pursuant to a supplement thereto or such other
documentation in form and substance satisfactory to the Bank in its sole
discretion, and each Loan Party (other than any Previous Entity), shall confirm
that its obligations pursuant to any applicable Loan Document shall apply to the
Successor Entity’s obligations under the Loan Documents at least to the same
extent as it applied to those of the Previous Entity; provided further that if
all of the foregoing requirements are satisfied on terms satisfactory to the
Bank in its sole discretion, the Successor Entity will succeed to, and be
substituted for, the Previous Entity under the Loan Documents in all respects
and shall be deemed to be a Borrower, Guarantor and/or Loan Party as applicable.

5.3 Line of Business. The Borrower will not, and will not permit the Company or
any Subsidiary thereof to, engage in any business if, as a result, the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the Memorandum
or any businesses, services or activities that are related, incidental or
complementary thereto or extensions or developments thereof.

5.4 Liens. In addition to the restrictions in the other Loan Documents
(including the Security Documents), the Borrower will not, and will not permit
the Company or any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except:

(a) Liens existing on the date of this Agreement (other than Liens under the
Loan Documents or the BBVA Trade Financing) and listed on the Addendum and any
renewals, extensions or refundings thereof, provided that:

(i) the property covered thereby is not changed (other than after-acquired
property that is affixed or incorporated into the property covered by such Lien
and proceeds and products thereof), (ii) the amount secured or benefited thereby
is not increased, and (iii) the direct or any contingent obligor with respect
thereto is not changed;

(b) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the Company or the applicable Subsidiary, as the case may be, in
accordance with GAAP;

(c) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the Company or the applicable Subsidiary, as the case may be, in
conformity with GAAP;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

10



--------------------------------------------------------------------------------

(e) rights of setoff, banker’s lien, netting agreements and other similar Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance or administration of
deposit accounts, securities accounts or cash management arrangements and for
the purpose of netting debit and credit balances;

(f) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases;

(g) Liens on property created contemporaneously with its acquisition or within
120 days of the acquisition or completion of construction or development thereof
to secure or provide for all or a portion of the purchase price or cost of the
acquisition, construction or development of such property after the date of
hereof, provided that (i) such Liens do not extend to additional property of the
Company or any Subsidiary thereof (other than property that is an improvement to
or is acquired for specific use in connection with the subject property) and
(ii) the aggregate principal amount of Indebtedness secured by each such Lien
does not exceed the fair market value of the property subject thereto;

(h) Liens over or affecting any asset acquired by the Company or a Subsidiary
thereof after the date of this Agreement if:

(i) the Lien existed at the time of acquisition of that asset by the Company or
the applicable Subsidiary thereof, as the case may be, and was not created in
contemplation of the acquisition of such asset;

(ii) the principal amount secured has not been increased in contemplation of or
since the acquisition of such asset; and

(iii) the Lien is removed or discharged within 365 days of the date of
acquisition of such asset;

(i) Liens over or affecting any asset of any entity which becomes a Subsidiary
of the Company after the date of this Agreement if:

(i) the Lien existed at the time such entity became a Subsidiary of the Company,
and was not created in contemplation of the acquisition of such entity;

(ii) the principal amount secured has not been increased in contemplation of or
since the acquisition of such entity; and

(iii) the Lien is removed or discharged within 365 days of such entity becoming
a Subsidiary of the Company;

(j) Liens on trading securities of Evercore Casa de Bolsa, S.A. de C.V. securing
Indebtedness of Evercore Casa de Bolsa, S.A. de C.V. arising under the BBVA
Trade Financing in an aggregate principal amount not to exceed Mexican Pesos
250,000,000;

(k) Liens related to repurchase agreements, intraday and overnight borrowings
and similar activities in the ordinary course of business of the Company or a
Subsidiary thereof;

(l) Liens on deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; and

 

11



--------------------------------------------------------------------------------

(m) other Liens securing Indebtedness of the Company or any Subsidiary thereof
not otherwise permitted by clauses (a) through (l) above, provided that the sum
of (i) the aggregate principal amount of all Indebtedness that has the benefit
of a Lien under this clause (m) plus (without duplication) (ii) the aggregate
principal amount of all Indebtedness outstanding pursuant to clause (e) of
Section 5.5, shall not at any time exceed an amount equal to 15% of Consolidated
Total Assets (as measured on the last day of the then most recently ended fiscal
year of the Company with respect to which financial statements have been
delivered to the Bank), provided, further, that notwithstanding the foregoing,
the Borrower shall not, and shall not permit the Company or any of its
Subsidiaries to, secure pursuant to this Section 5.4(m) any Indebtedness
outstanding under or pursuant to any Material Credit Facility unless and until
the Obligations (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Bank in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Bank.

5.5 Subsidiary Indebtedness. The Borrower will not, and will not permit the
Company or any of its Subsidiaries to, create, assume, incur, guarantee or
otherwise be or become liable in respect of any Indebtedness except:

(a) Indebtedness of a Subsidiary of the Company outstanding on the date of this
Agreement (other than the BBVA Trade Financing or the Obligations) and listed on
the Addendum and any renewals, extensions or refundings thereof, provided that
(i) the principal amount thereof outstanding after giving effect to such
renewal, extension or refunding does not exceed the principal amount of such
Indebtedness outstanding on the date of this Agreement and (ii) the direct or
any contingent obligor with respect thereto is not changed;

(b) Indebtedness of the Company or a Subsidiary Guarantor under the Note
Purchase Agreement;

(c) Indebtedness of a Subsidiary of the Company outstanding at the time such
Subsidiary becomes a Subsidiary and any renewals, extensions or refundings of
such Indebtedness, provided that (i) such Indebtedness shall not have been
incurred in contemplation of such Subsidiary becoming a Subsidiary of the
Company, (ii) the principal amount of such Indebtedness outstanding immediately
after giving effect to any extension, renewal or refunding thereof does not
exceed the principal amount of such Indebtedness outstanding at the time such
Subsidiary became a Subsidiary and (iii) such Indebtedness remains outstanding
for a period of not more than 365 days from the date such Subsidiary becomes a
Subsidiary;

(d) Indebtedness of Evercore Casa de Bolsa, S.A. de C.V. arising under the BBVA
Trade Financing in an aggregate principal amount not to exceed Mexican Pesos
250,000,000; and

(e) Indebtedness not otherwise permitted by clauses (a) through (d) above,
provided that the sum of (i) the aggregate principal amount of all Indebtedness
outstanding pursuant to this clause (e) plus (without duplication) (ii) the
aggregate principal amount of all Indebtedness that has the benefit of a Lien
under clause (m) of Section 5.4, shall not at any time exceed an amount equal to
15% of Consolidated Total Assets (as measured on the last day of the then most
recently ended fiscal year of the Company with respect to which financial
statements have been delivered to the Bank).

5.6 Disposition of Assets. The Borrower will not, and will not permit the
Company or any Subsidiary thereof to, make any Disposition except:

 

12



--------------------------------------------------------------------------------

(a) Dispositions by the Company to a Wholly-Owned Subsidiary;

(b) Dispositions by a Wholly-Owned Subsidiary to the Company or another
Wholly-Owned Subsidiary;

(c) Dispositions by a non-Wholly-Owned Subsidiary to the Company or any
Subsidiary thereof;

(d) the Disposition of obsolete or worn out property in the ordinary course of
business;

(e) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business;

(f) leases, subleases, licenses, or sublicenses, in each case in the ordinary
course of business, which are not sale-leaseback transactions and which do not
materially interfere with the business of the Company and its Subsidiaries,
taken as a whole;

(g) Dispositions for at least fair market value (as determined in good faith by
a Responsible Officer of the Company) to the extent that Net Proceeds of such
Disposition (or an equal amount) are applied within 365 days after the date of
such Disposition to either or both (without duplication) of:

(i) the purchase of current assets of a similar nature to those Disposed of, or
the purchase, acquisition, development, redevelopment or construction of
noncurrent assets (including, for the avoidance of doubt, to the extent
permitted by the other terms of this Agreement, capital expenditures,
acquisitions of shares or any other form of interest in a company or other
entity, acquisitions of assets, and other investments (including signing
payments, retention payments or other payments to anticipated Affiliates or
employees, but excluding any such payments made by virtue of a repurchase of
equity interests or a dividend on equity interests)) which are to be used or
useful in the business of the Company or a Subsidiary thereof, and/or

(ii) the permanent repayment or prepayment of unsubordinated Indebtedness of the
Company or a Subsidiary thereof (other than Indebtedness owing to the Company,
any Subsidiary thereof or any Affiliate thereof), provided that the Company has
offered to prepay the Obligations (and reduce by like amount any commitments of
the Bank) in an aggregate principal amount equal to the Bank’s Pro Rata Amount
of the portion of the Net Proceeds of such Disposition being applied or offered
to be applied pursuant to this clause (g)(ii); and

(h) other Dispositions not otherwise permitted by clauses (a) through (g) above,
to the extent the higher of the Net Proceeds of such Disposition and the
Disposition Value of the property Disposed of in such Disposition, when
aggregated with the higher of the Net Proceeds and the Disposition Value with
respect to all other Dispositions made by the Company and its Subsidiaries
pursuant to this clause (h) in the same fiscal year of the Company in which such
Disposition is made, does not exceed an amount equal to 10% of Consolidated
Total Assets (as measured on the last day of the then most recently ended fiscal
year of the Company with respect to which financial statements have been
delivered to the Bank),

provided that, in the event that some, but not all, of the Net Proceeds of a
Disposition are applied in accordance with clause (g) above, only the portion of
the Net Proceeds that are not so applied in accordance with such clause (g) (or,
if higher, a proportionate amount of the Disposition Value of the

 

13



--------------------------------------------------------------------------------

property Disposed of in such Disposition) shall be counted towards and included
in the calculation set forth in clause (h) above,

provided further that, in each case, immediately after giving effect to such
Disposition, no Default or Event of Default would exist (including under
Sections 5.4 and 5.5 as of the end of the most recently ended quarterly or
annual fiscal period as if such Disposition occurred on such date).

6. Events of Default. The occurrence of any of the following will be deemed to
be an “Event of Default”:

6.1 The occurrence of an Event of Default as defined in the Note or any of the
other Loan Documents.

6.2 A Change of Control shall occur.

Upon the occurrence and during the continuance of an Event of Default, the Bank
will have all rights and remedies specified in the Note and the Loan Documents
and all rights and remedies (which are cumulative and not exclusive) available
under applicable law or in equity.

7. Conditions.

7.1 Initial Advance. The Bank’s obligation to make the initial advance under the
Loan is subject to the conditions that as of the date of such initial advance:

(1) No Event of Default. No Event of Default or Default shall have occurred and
be continuing;

(2) Authorization Documents. The Bank shall have received a certificate of a
Responsible Officer of each Loan Party dated as of the date hereof certifying
(a) that attached thereto is a true and complete copy of the resolutions, in
form and substance reasonably satisfactory to the Bank, of its members or other
governing body authorizing the execution, delivery and performance of each Loan
Document to which it is a party, and that such resolutions have not been
amended, modified, revoked or rescinded in any manner and are in full force and
effect, (b) that attached thereto is a true and complete copy of its certificate
of formation or equivalent document, certified by the Secretary of State of the
State in which it is formed, and its organizational documents and that such
certificate of formation and organizational documents have not been amended,
modified, revoked or rescinded and are in full force and effect, (c) as to the
incumbency and specimen signatures of each officer executing the Loan Documents
on its behalf, and (d) that (i) the representations made by it contained in the
Loan Documents to which it is a party are true and correct, (ii) it is in
compliance with all of its covenants contained in the Loan Documents to which it
is a party, (iii) there exists no Default or Event of Default after giving
effect to the initial advance of the Loan, and (iv) no Material Adverse Effect
has occurred since December 31, 2015;

(3) Receipt of Loan Documents. The Bank shall have received the Loan Documents;

(4) Good Standing. The Bank shall have received certificates of good standing,
subsistence and/or status dated a recent date from the Secretary of State or
appropriate taxing or other authorities in the jurisdiction of incorporation or
organization of each Loan Party;

 

14



--------------------------------------------------------------------------------

(5) Opinion of Borrower’s Counsel. The Bank shall have received a written
opinion of the Loan Parties’ counsel addressed to the Bank and covering such
matters as the Bank may reasonably require;

(6) [Reserved];

(7) Material Adverse Change. There has been no material adverse change in the
condition (financial or otherwise), operations, properties, assets or prospects
of the Loan Parties taken as a whole since December 31, 2015;

(8) Material Litigation or Contingent Obligations. There are no (a) material
actions, suits, proceedings or government investigations pending or threatened
against any Loan Party, or (b) material contingent obligations of any Loan
Party;

(9) Security Interest. The Bank shall have received to its reasonable
satisfaction evidence, including without limitation UCC, tax and judgment lien
searches, that the Bank will have a first priority lien (subject to liens and
security interests permitted under the Security Documents being executed on the
date hereof) in the Collateral subject to (a) consents, approvals,
authorizations, filings and notices that have been obtained or made and are in
full force and effect and (b) the filing of UCC financing statements in the
appropriate jurisdictions;

(10) [Reserved];

(11) Existing Facility. The Bank shall have received evidence including, without
limitation, payoff letters from First Republic Bank, in form and substance
satisfactory to it, that the financing arrangements with First Republic Bank
have been terminated, all indebtedness thereunder has been paid in full, all
guarantors have been released and all liens securing such indebtedness have been
released; and

(12) Closing Fee. Borrowers shall have paid to the Bank a closing fee of 0.50%
of the aggregate amount of the Line of Credit (i.e., $150,000) which shall be
fully earned and non-refundable as of the date hereof, and, to the extent
invoiced at least one (1) Business Day prior to the date hereof, reimburse Bank
for any other costs and expenses due and payable pursuant to Section 8 hereof.

7.2 Subsequent Advances. The Bank’s obligation to make the subsequent advances
under the Loans is subject to the conditions that as of the date of each such
subsequent advance:

(1) Representations and Warranties. Each of the representations and warranties
(i) made by a Loan Parties under this Agreement or any other Loan Document or
(ii) which are contained in any certificate, document, financial or other
statement furnished at any time in connection with the Loan Documents, shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, and provided that if a
representation and warranty contains a materiality or Material Adverse Effect
qualification, it shall be true and correct in all respects);

(2) No Event of Default. No Event of Default or Default shall have occurred and
be continuing.

 

15



--------------------------------------------------------------------------------

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such borrowing that the conditions
contained in this Section 7.2 have been satisfied.

8. Expenses. The Borrower agrees to pay the Bank, upon the execution of this
Agreement, and otherwise on demand, (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Bank in connection with the
preparation, negotiation and delivery of this Agreement and the other Loan
Documents, and any modifications or amendments thereto or renewals thereof, and
(ii) all out-of-pocket costs and expenses incurred by the Bank in connection
with the collection of all of the Obligations, including but not limited to
enforcement actions, relating to the Loan, whether through judicial proceedings
or otherwise, or in defending or prosecuting any actions or proceedings arising
out of or relating to this Agreement, including, in each case (i) reasonable
fees and expenses of outside counsel; (ii) all costs related to conducting UCC,
title and other public record searches; (iii) fees for filing and recording
documents in the public records to perfect the Bank’s liens and security
interests; and (iv) expenses for auditors and appraisers.

9. Increased Costs. On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred, any losses suffered or payments made by the Bank as a result of any
Change in Law (hereinafter defined), imposing any reserve, deposit, allocation
of capital or similar requirement (including without limitation, Regulation D of
the Board of Governors of the Federal Reserve System) on the Bank, its holding
company or any of their respective assets relative to the Loan. “Change in Law”
means the occurrence, after the date hereof, of any of the following: (i) the
adoption or taking effect of any law, rule, regulation or treaty; (ii) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any governmental
authority or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any governmental
authority; provided that notwithstanding anything herein to the contrary,
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

10. Miscellaneous.

10.1 Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests) and
will be effective upon receipt. Notices may be given in any manner to which the
parties may separately agree, including electronic mail. Without limiting the
foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.

10.2 Preservation of Rights. No delay or omission on the Bank’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity.

 

16



--------------------------------------------------------------------------------

10.3 Illegality. If any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Agreement.

10.4 Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Notwithstanding the foregoing, the Bank may modify
this Agreement or any of the other Loan Documents for the purposes of completing
missing content or correcting erroneous content, without the need for a written
amendment, provided that the Bank shall send a copy of any such modification to
the Borrower (which notice may be given by electronic mail). No notice to or
demand on the Borrower will entitle the Borrower to any other or further notice
or demand in the same, similar or other circumstance.

10.5 Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

10.6 Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
other electronic transmission shall be effective as delivery of a manually
executed counterpart. Any party so executing this Agreement by facsimile
transmission or other electronic transmission shall promptly deliver a manually
executed counterpart, provided that any failure to do so shall not affect the
validity of the counterpart executed by facsimile transmission or other
electronic transmission.

10.7 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Borrower and the Bank and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that the
Borrower may not assign this Agreement in whole or in part without the Bank’s
prior written consent and the Bank at any time may assign this Agreement in
whole or in part.

10.8 Interpretation. In this Agreement, unless the Bank and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP.

10.9 No Consequential Damages, Etc. The Bank will not be responsible for any
damages, consequential, incidental, special, punitive or otherwise, that may be
incurred or alleged by any person or entity, including the Borrower and any
other Loan Party, as a result of this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, or the use of the proceeds of the
Loan.

 

17



--------------------------------------------------------------------------------

10.10 Assignments and Participations.

(a) The Bank may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its commitments and the Loan); provided that (i) the consent of the Borrower
shall be required unless (x) an Event of Default exists, (y) the Bank is merged
into or otherwise acquired by a third Person or (z) the assignment is to an
Affiliate of the Bank, and (ii) if the consent of the Borrower is required, such
consent shall not be unreasonably withheld, provided that, in any case that the
Borrower’s consent is required, (I) the refusal of the Borrower to consent to
the assignment to a Competitor shall not be deemed unreasonable and (II) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Bank within ten (10) Business Days
after having received notice thereto. For purposes of this Section 10.10,
“Competitor” means any direct corporate competitor of the Company or any of its
Subsidiaries operating as an investment bank advisory firm and/or institutional
asset manager.

(b) The Bank may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person) (each,
a “Participant”) in all or a portion of the Bank’s rights and/or obligations
under this Agreement (including all or a part of its commitment and/or the
Loan); provided that (i) the Bank’s obligations under this Agreement shall
remain unchanged, (ii) the Bank shall remain solely responsible to the Borrower
for the performance of such obligations and (iii) the Borrower shall continue to
deal solely and directly with the Bank in connection with the Bank’s rights and
obligations under this Agreement.

(c) The Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of the Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Bank from any
of its obligations hereunder or substitute any such pledgee or assignee for the
Bank as a party hereto.

(d) Subject to Section 10.13, the Borrower hereby authorizes the Bank to
provide, without any notice to the Borrower, any information concerning the
Borrower, including information pertaining to the Borrower’s financial
condition, business operations or general creditworthiness, to any Person which
may succeed to or participate in all or any part of the Bank’s interest in the
Loan.

10.11 USA PATRIOT Act Notice. The Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, the Bank is required to
obtain, verify and record information that identifies the Borrower and any other
Obligors (as defined in the Note), which information includes the name and
address of the Borrower and any other Obligors and other information that will
allow the Bank to identify the Borrower and any other Obligors in accordance
with the USA PATRIOT Act.

10.12 Important Information about Phone Calls. By providing telephone number(s)
to the Bank, now or at any later time, the Borrower hereby authorizes the Bank
and its affiliates and designees to contact the Borrower regarding the
Borrower’s account(s) with the Bank or its affiliates, whether such accounts are
Borrower’s individual accounts or business accounts for which Borrower is a
contact, at such numbers using any means, including but not limited to placing
calls using an automated dialing system to cell, VoIP or other wireless phone
number, or by leaving prerecorded messages or sending text messages, even if
charges may be incurred for the calls or text messages. Borrower hereby consents
that any phone call with the Bank may be monitored or recorded by the Bank.

10.13 Confidentiality. In connection with the Obligations, this Agreement and
the other Loan Documents, the Borrower will be providing to the Bank, whether
orally, in writing or in

 

18



--------------------------------------------------------------------------------

electronic format, nonpublic, confidential or proprietary information
(collectively, “Confidential Information”). The Bank agrees (i) to hold the
Confidential Information of the other in strict confidence; (ii) not to disclose
or permit any other person or entity access to the Confidential Information of
the other party, except for disclosure or access to a party’s affiliates and its
or their employees, officers, directors, agents, representatives, or other third
parties that provide or may provide ancillary support relating to the
Obligations, this Agreement and/or the other Loan Documents and require
disclosure or access in the course of employment or services, or to its external
or internal auditors or regulatory authorities, and (iii) not to use such
Confidential Information except in connection with the Obligations and for the
purposes of this Agreement and the other Loan Documents. It is understood and
agreed that the obligation to protect such Confidential Information shall be
satisfied if the party receiving such Confidential Information utilizes the same
control (but no less than reasonable) as it does to avoid disclosure of its own
confidential and valuable information. It is also understood and agreed that no
information shall be within the protection of this Agreement where such
information: (a) is or becomes publicly available through no fault of the party
to whom such Confidential Information has been disclosed; (b) is released by the
originating party to anyone without restriction; (c) is rightly obtained from
third parties who are not, to such receiving party’s knowledge, under an
obligation of confidentiality; or (d) is required to be disclosed by subpoena or
similar process of applicable law or regulations.

For the purposes of this Agreement, Confidential Information of a party shall
include, without limitation, any financial information, scientific or technical
information, design, process, procedure or improvement and all concepts,
documentation, reports, data, data formats, specifications, computer software,
source code, object code, user manuals, financial models, screen displays and
formats, software, databases, inventions, knowhow, showhow and trade secrets,
whether or not patentable or copyrightable, whether owned by a party or any
third party, together with all memoranda, analyses, compilations, studies,
notes, records, drawings, manuals or other documents or materials which contain
or otherwise reflect any of the foregoing information.

The Bank agrees to return to the Borrower or destroy all Confidential
Information of the Borrower upon the termination of this Agreement; provided,
however, the Bank may retain such limited information for customary archival and
audit purposes only for reference with respect to prior dealings between the
parties subject at all times to the continuing terms of this Section 10.13.

Each of the Borrower and the Bank agrees not to use the other’s name or logo in
any marketing, advertising or related materials, without the prior written
consent of the other party.

10.14 Sharing Information with Affiliates of the Bank. The Borrower acknowledges
that from time to time other financial and banking services may be offered or
provided to the Borrower or one or more of its subsidiaries and/or affiliates
(in connection with this Agreement or otherwise) by the Bank or by one or more
subsidiaries or affiliates of the Bank or of The PNC Financial Services Group,
Inc., and the Borrower hereby authorizes the Bank to share any information
delivered to the Bank by the Borrower and/or its subsidiaries and/or affiliates
pursuant to this Agreement or any of the Loan Documents to any subsidiary or
affiliate of the Bank and/or The PNC Financial Services Group, Inc., subject to
any provisions of confidentiality in this Agreement or any other Loan Documents.

10.15 Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York.
THIS AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the Southern District of New York; provided that nothing
contained in this Agreement will prevent the Bank from bringing any action,
enforcing any award or judgment or exercising any rights against the Borrower or
any other Loan Party

 

19



--------------------------------------------------------------------------------

individually, against any security or against any property of the Borrower or
any other Loan Party within any other county, state or other foreign or domestic
jurisdiction. The Borrower (on its behalf and on behalf of the other Loan
Parties) and the Bank agree that the venue provided above is the most convenient
forum for both the Bank and the Borrower. The Borrower waives any objection to
venue and any objection based on a more convenient forum in any action
instituted under this Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

20



--------------------------------------------------------------------------------

10.16 WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE BANK IRREVOCABLY WAIVES
ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.

WITNESS the due execution hereof, as of the date first written above.

 

EVERCORE PARTNERS SERVICES EAST L.L.C. By:  

/s/ Robert B. Walsh

Print Name: Robert B. Walsh Title: Chief Financial Officer PNC BANK, NATIONAL
ASSOCIATION By:  

/s/ Sheryl Jordan

Print Name: Sheryl Jordan Title: Senior Vice President and Managing Director

[Loan Agreement Signature Page]